Citation Nr: 1818055	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to May 1984.  The period of service from October 29, 1975 to October 28, 1979 was honorable.  The period of service from October 29, 1979 to May 31, 1984 was dishonorable.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 Board hearing.  A transcript of the hearing has been associated with the electronic claims file. 

These matters were previously before the Board in June 2016, at which time they were remanded for further evidentiary development.  A review of the electronic claims file shows that the requested development has been completed to the Board's satisfaction.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Appellate consideration may proceed.  The Board also remanded claims for service connection for an acquired psychiatric disorder and residuals of a concussion, both of which were then granted in a July 2017 rating decision. 

Relevant evidence has been received since the July 2017 Supplemental Statement of the Case.  In February 2018, the Veteran waived initial RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2017).  Accordingly, the Board may proceed with its review. 


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The most probative evidence does not demonstrate that the Veteran's current low back disability is etiologically or presumptively related to his period of honorable active duty service.

2.  The most probative evidence does not demonstrate that the Veteran's current neck disability is etiologically or presumptively related to his period of honorable active duty service.

3.  The most probative evidence does not demonstrate that the Veteran's current left shoulder disability is etiologically or presumptively related to his period of honorable active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, neither the Veteran nor his representative has alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision were most recently provided to the Veteran in the September 2014 Statement of the Case and the July 2017 Supplemental Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here unless deemed appropriate to do so by the Board.  

The Veteran is reminded that since he has been found to have been discharged under dishonorable conditions from his second period of service, the Board cannot consider entitlement to service connection based on events that occurred during the Veteran's service from October 1979 to May 1984.  See 38 U.S.C. § §  101(2), 3702 (2012); 38 C.F.R. §§  3.1(d), 3.12 (2017); May 1985 Administrative Decision.  Having settled the above procedural matters, the Board turns to adjudicating the merits of the Veteran's appeal.

I.  Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

	A.  Direct Service Connection

Establishing direct service connection requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

		i.  Low Back Disability

The Veteran's VA treatment notes confirm that he has experienced a current low back disability within the appeals period.  A magnetic resonance image (MRI) of the Veteran's lumbar spine conducted in December 2016 confirmed that the Veteran was experiencing lumbar stenosis (worst at levels L4-L5), lumbar radiculopathy, lumbar facet arthropathy, and lumbar degenerative disc disease. The Veteran had undergone a laminectomy a L4 and partial at L3, which resulted in epidural scar tissue in the dorsal epidural space, extending towards the lateral recess at L4-L5. 

Regarding in-service incurrence of disease or injury, the Veteran maintains that his current low back disability is the result of an August 1977 motorcycle accident that occurred while he was on leave during his period of honorable active duty service.  The record reflects that in August 1977 the Veteran was run off the road by a drunk driver while riding his motorcycle in Adel, Georgia.  VA previously attempted to get the police report and private hospital records stemming from this accident, but was unsuccessful.  See September 1996 Administrative Decision.  

While the Veteran's service treatment records do not contain hospital treatment as a result of this accident, the Veteran was treated on multiple occasions for a chronic, recurrent low back strain stemming from this accident.  See e.g., March 1981, October 1982, February 1984, July 1984 service treatment records.  The Board is cognizant that many of these complaints occurred during the Veteran's period of dishonorable service, but the treating clinicians attributed the diagnoses of lumbar strain to the Veteran's 1977 motorcycle accident, which occurred during his honorable period of active duty.  Consequently, the Board concludes that the Veteran experienced a low back injury during his honorable period of active duty sufficient to satisfy the second element of direct service connection under Shedden.

As a reasonable possibility existed that the Veteran's current lumbar degenerative disability was somehow related to his August 1977 motorcycle accident, the Veteran's claims file was forwarded to a VA examiner for a medical opinion in October 2013.  The examiner also considered a November 1978 service treatment record wherein the Veteran reported a back strain while pushing a car.  The examiner concluded that the Veteran's current low back disability was less likely than not related to his period of honorable active duty service.  The examiner explained:

The veteran had a muscular back pain complaint at various times.  The contention that he injured his back after a motor vehicle accident while in service is unsupported by the evidence.  The evidence does support that there was no anatomic or radiologic evidence of injury to the spine.

Muscular strain has no bearing on the development of radiologically noted degenerative arthritis of the spine which is a condition of chronic wear and tear, again and loss of fluid in the intervertebral discs.  There is a genetic predisposition towards developing this condition.

Thereafter, after reviewing the c file, Virtual VA, and pertinent records, it is the opinion of this examiner that the Veteran's thoracolumbar degenerative changes are less likely as not (less than 50 percent or greater probability) incurred in or caused by the low back muscle spasms that occurred in November 1978 

The examiner was fully informed of the pertinent factual premises (i.e., that the Veteran experienced a motor vehicle accident in service) and provided a fully articulated opinion supported by a reasoned rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Thus, the Board affords this medical opinion significant probative value in this matter.  

The VA examiner's medical opinion is further bolstered by the fact that the Veteran was never diagnosed or treated for a degenerative lumbar spine condition during his period of honorable active duty service.  At the July 1984 separation examination, the Veteran's spine was found to be clinically normal, and the Veteran was described as a normal, healthy male.  X-ray of the lumbar spine performed a few days later showed no radiological evidence of any significant abnormalities.  Moreover, at a June 1996 VA examination the Veteran was again diagnosed with a chronic, recurrent lumbosacral strain.  It was not until after a post-service February 2002 motor vehicle accident that radiologic evidence began showing degeneration of the lumbar spine.  See e.g., November 2002, March 2004 MRIs.  

The Board acknowledges that the record contains a June 2002 endocrine clinic note and December 2013 VA physical treatment note, which appear to attribute the Veteran's complaints of chronic low back pain to the 1977 in-service motorcycle accident.  However, these records appear to be nothing more than a bare transcription of the Veteran's lay history.  The Board notes that the mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  Thus, the Board affords these treatment notes very limited evidentiary weight in this determination.

As no degenerative lumbar condition was noted in the Veteran's service treatment records, and in light of the VA examiner's negative nexus opinion providing a detailed explanation declining to link in-service lumbar muscle strain to the Veteran's current degenerative lumbar disability, direct service connection must be denied. 

		ii.  Neck Disability

The Veteran's VA treatment notes confirm that the Veteran has experienced a current neck disability within the appeals period.  A MRI of the Veteran's cervical spine conducted in December 2016 confirmed that the Veteran has degenerative changes at C3-C4 and C5-C6.

Regarding the second element of a direct service connection claim under Shedden, the Veteran again asserts that this disability is a result of the August 1977 motorcycle accident.  The Veteran's service treatment records confirm that he suffered a neck laceration as a result of this accident and continued to experience residual neck muscle strain.  The Veteran is already service-connected for the neck scar caused by this accident.  Thus, the Board concludes the Veteran experienced an in-service injury for the purpose of this appeal.

However, the record is devoid of any medical nexus opinion linking the Veteran's current cervical spine degenerative disability to the August 1977 motorcycle accident.  Although the October 2013 VA examiner's medical opinion was sought in connection with the low back claim, the Board finds the opinion to be general enough in nature to cover the nearly identical facts of the Veteran's cervical disability.  Indeed, much like the low back disability on appeal, the Veteran reported a neck strain in service due to the motorcycle accident, yet the only current neck disability is of a degenerative nature.  The October 2013 VA examiner explained that "muscular strain has no bearing on the development of radiologically noted degenerative arthritis of the spine which is a condition of chronic wear and tear, again and loss of fluid in the intervertebral discs.  There is a genetic predisposition towards developing this condition."  By logical inference, the Board concludes that this medical opinion applies to the Veteran's cervical spine degenerative disability as well.  

Moreover, the Veteran's service treatment records show only a recurrent neck strain, but no diagnosis or treatment for a degenerative cervical spine condition during his period of honorable active duty service.  At the July 1984 separation examination, the Veteran's neck and spine were found to be clinically normal, and the Veteran was described as a normal, healthy male.  X-ray of the cervical spine performed a few days later showed no radiological evidence of any significant abnormalities.  At the VA examination conducted in June 1996 (more than 15 years after his honorable active duty had ended) the Veteran's neck complaint was again diagnosed as a chronic, recurrent cervical sprain, with no mention of cervical spine degeneration.  Given this evidence, and in the absence of a positive nexus opinion, the Veteran's direct service connection claim must be denied.  There simply is no competent evidence of record linking the Veteran's current degenerative neck disability to his in-service injury.  

	iii.  Left Shoulder Disability

The Veteran's VA treatment notes confirm that the Veteran has experienced a current left shoulder disability within the appeals period.  A x-ray of the left shoulder performed in March 2013 showed degenerative joint disease and osteophytes of the left AC joint, ossifications anterior to the distal end of the left clavicle.  The Veteran underwent a left shoulder arthroscopy in March 2014. 

Regarding in-service incurrence of disease or injury, the Veteran asserts that his current left shoulder disability is related to the August 1977 in-service motorcycle accident, a contention that the Board finds less than credible.  Although the police and hospital records from this accident are unavailable, once the Veteran returned to his duty station he consistently told military healthcare providers that this accident resulted in low back/chest/neck pain and headaches.  See e.g., July 1980, July 1984 service treatment records.  At no point in service did the Veteran report a left shoulder injury related to this motorcycle accident.  In fact, the Veteran's service treatment records are completely negative for any mention of left shoulder complaints or treatment.  The Board considers the absence of such expected evidence probative, especially in the light of the fact that he was being treated for other injuries incurred in the accident.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  

Notably, at the Veteran's July 1984 separation examination, the Veteran referenced the August 1977 motorcycle accident and explained he was treated only for his "neck, back, chest, and head."  Again, he did not mention any left shoulder treatment secondary to this accident.  At separation, the Veteran's upper extremities were found to be clinically normal.   

Likewise, an October 2012 statement from the Veteran's spouse stated that the Veteran "explained [to her] that he suffered from head, neck, back, and chest injury from [the August 1977 motorcycle accident]."  Thus, in discussing the accident with his spouse, the Veteran never attributed a left shoulder injury to that event.  Furthermore, an x-ray obtained at the June 1996 VA examination, more than 15 years after the Veteran's period of honorable active duty had ended, showed the Veteran's left shoulder was found to be clinically normal with no disability noted.  Thus, the Board must conclude that the Veteran's current left shoulder disability began sometime after June 1996, well after the Veteran's honorable period of active duty had ended.   

It is clear from the record that the Veteran did not begin attributing his left shoulder pain to the August 1977 motorcycle accident until he began filing compensation claims with VA. The Boards finds the lack of left shoulder complaints in the service treatment records composed close in proximity to the August 1977 motorcycle accident to be of greater probative value than more recent statements, which may be influenced by the pecuniary interest in obtaining VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest may affect the credibility of testimony).

Finally, the Board acknowledges May 2013 VA treatment notes, in which the Veteran subjectively attributed his left shoulder pain to his August 1977 motor cycle accident.  A nurse noted, "Veteran arrives today for a scheduled appt to address L shoulder pain secondary to a history of left shoulder pain since injury 1977.  Reports he was in [an] accident.  Per his report he had a motor cycle injury in 1977 that affected the same shoulder."  An occupational therapist wrote, "Patient with a history of left shoulder pain. Since injury 1977."  These treatment notes do not constitute competent nexus evidence, as they are merely a restatement of medical history provided by the Veteran rather than medical conclusions.  LeShore, 8 Vet. App. at 409.  The Board does not interpret the medical professionals' recording of the Veteran's lay statements as indicative of any opinion that they believed the Veteran's current left shoulder disability was either caused by or otherwise etiologically related to his in-service motorcycle accident.  Accordingly, this evidence is afforded little to no evidentiary weight in this determination. 

In light of the above, the Board finds that the record is devoid of any credible or competent evidence linking the Veteran's current left shoulder disability to his period of honorable active duty service, to include the August 1977 motorcycle accident.  Accordingly, direct service connection must be denied. 

	B.  Presumptive Service Connection

Disabilities encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a) may be service-connected pursuant to the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology.  Here, the record establishes that the Veteran's current low back, neck, and left shoulder disabilities are diagnosed as degenerative arthritis, which is considered a "chronic disease" under 38 C.F.R. § 3.309 (a) subject to presumptive service connection consideration.  

Having fully considered the record, the Board finds that the requirements for presumptive service connection have not been met.  The weight of the evidence does not show that the Veteran manifested a degenerative lumbar, cervical, or left shoulder disability in service, or within one year following the discharge from his honorable period of active duty.  While the Veteran's service treatment records document the presence of chronic cervical and lumbar strains resulting from the August 1977 motorcycle accident, a VA examiner has competently and credibly distinguished a muscle strain from degeneration, explaining that the two findings are unrelated.  See supra.  Left shoulder complaints or diagnoses are not found in the Veteran's service treatment records. 

Moreover, the evidence does not show that the Veteran continuously manifested these degenerative disabilities after service.  Importantly, no degenerative conditions were noted at the June 1996 VA examination, more than 15 years after the Veteran's honorable active duty had ended.  Furthermore, the Veteran was not diagnosed with the degenerative disabilities on appeal until after the February 2002 post-service motor vehicle accident.  This evidence severely cuts against a presumptive service connection finding.  Consequently, service connection for the disabilities on appeal pursuant to the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) is not warranted on this record.

      C.  Lay Assertions of Record

In making all determinations, the Board must fully consider the lay assertions of record.  The Veteran and his spouse have provided written statements and sworn testimony in support of the Veteran's claims of entitlement to service connection.  The Board recognizes that these witnesses sincerely believe the Veteran's degenerative disabilities originated during his honorable active duty service and are a result of the August 1977 motorcycle accident.  However, the more probative evidence, as discussed in-depth supra, refutes such a contention.  While the Veteran and his spouse are competent to report lay observable symptoms such as the onset and recurrence of symptoms, they are without the appropriate medical training and expertise necessary to offer an opinion on a complex medical matter, including the diagnosis or etiology of degenerative arthritic disabilities; and thus, any statements to this effect do not serve as competent evidence in this matter.  Accordingly, the lay statements proffered by the Veteran and his spouse in an attempt to establish nexus are not entitled to evidentiary weight in this determination. 

II.  Conclusion

In sum, the Board finds that the elements of entitlement to service connection for a low back, neck, and left shoulder disability have not been met.  The record lacks any competent and probative nexus evidence linking the Veteran's current disabilities to his period of honorable active duty service.  Further, the evidence preponderates against presumptive service connection as there is not sufficient evidence of in-service onset of the disabilities, chronicity and continuity since service, or symptoms to a compensable degree within one year from honorable service discharge.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a left shoulder disability is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


